t c summary opinion united_states tax_court luis h and margarita m carranza petitioners v commissioner of internal revenue respondent docket no 7969-06s filed date luis h and margarita m carranza pro sese jonathan h sloat for respondent gerber judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year under consideration and all rule references are to the tax_court rules_of_practice and procedure and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioners’ tax_year and a dollar_figure accuracy-related_penalty under sec_6662 respondent pursuant to sec_6214 filed an answer and an amended answer in which he sought a dollar_figure increase in the income_tax deficiency and a dollar_figure increase in the accuracy-related_penalty for a total deficiency of dollar_figure and a total accuracy-related_penalty of dollar_figure the initial income_tax deficiency was based on petitioners’ failure to report as income social_security_benefits and settlement proceeds of a wrongful termination action brought by luis carranza the increased deficiency also stems from the settlement of the wrongful termination action the questions remaining for our consideration are whether any of the proceeds of the wrongful termination action are includable in petitioners’ gross_income and whether petitioners are liable for an accuracy- related penalty background petitioners resided in california at the time their petition was filed luis h and margarita m carranza received social_security_benefits of dollar_figure and dollar_figure respectively for the taxable_year but failed to report these amounts as income on their joint_return for that year mr carranza worked for spears manufacturing co spears as a foreman supervisor days a week and hours per day spears manufactured mainly plastic but also some brass pipe fittings used for plumbing mr carranza was in charge of spears’s production operation and these responsibilities burdened him greatly and caused him to come home exhausted spears’s employees worked three shifts and mr carranza supervised the foremen of all three shifts he was often called at home to deal with problems that occurred during the night shift mr carranza had worked for spears for years and was well liked by the owner wayne spears the pressure of his job led to anxiety and hypertension which in turn may have caused a central arterial occlusion and loss of sight in mr carranza’s left eye during sometime before mr carranza developed a hematoma in his leg which affected nerves and muscles so that it was difficult for him to walk in time his leg atrophied and he lost the ability to control it he became unable to walk stairs and to function effectively in his supervisory position at spears on or about date upon the advice of a doctor he was assigned lighter responsibilities at spears mr spears and others made demands on mr carranza that were beyond his lessened physical capabilities expecting his performance to be at the same level as before his physical problems in addition comments were made about his lessened physical capabilities that caused him great humiliation on date he was dismissed from his position at spears his anxiety became more severe after he was dismissed mr carranza was in the care of three different psychiatrists and because of his mental and physical condition was unable to obtain another job after mr carranza was dismissed mrs carranza negotiated a severance agreement with spears under which he was paid dollar_figure per week for weeks around this time mr carranza contacted an attorney on or about date mr carranza commenced an action against spears in los angeles county superior court the complaint sought damages for violations of the california fair employment and housing act including disability discrimination age discrimination wrongful termination in violation of public policy and breach of implied contract due to wrongful termination of employment in the complaint mr carranza alleged that he was disabled because of the medical conditions of vascular embolic disease hypertension and glaucoma and that he had been suffering from these conditions since date he also specifically alleged he was disabled because of the hematoma in his left leg mr carranza sought judgment against spears for all medical_expenses general damages for emotional distress and mental suffering exemplary and punitive_damages and attorney’s fees mr carranza also applied for disability payments from the social_security administration and on date he was advised of his entitlement to a monthly disability check he also filed a claim for workers compensation with the state of california which on date resulted in a dollar_figure settlement with dollar_figure being paid to him and a net recovery_of dollar_figure after the payment of dollar_figure in legal fees during the suit against spears was settled for dollar_figure of the dollar_figure dollar_figure was paid directly to mr carranza for personal injury in the form of emotional distress damages the remaining dollar_figure was paid directly to his attorney as a payment for the attorney’s fees incurred on mr carranza’s behalf the parties agreed that the dollar_figure in settlement of claims for personal injury in the form of emotional distress damages resulting from the conduct that is the subject of tort or tort-like claims was to be reported on a form 1099-misc miscellaneous income but that no withholding_tax would be taken from the payment with respect to the dollar_figure paid to mr carranza’s attorney a form 1099-misc would be sent only to the attorney of the dollar_figure settlement amount mr carranza received a net amount of dollar_figure after reduction of dollar_figure for costs assessed against him petitioners’ form_1040 u s individual_income_tax_return was prepared by a professional income_tax_return_preparer preparer who had been preparing their income_tax returns for a few years before petitioners provided the preparer with the form 1099-misc and other information about the settlement of the suit with spears and with all of the medical records the preparer concluded that the dollar_figure settlement amount mr carranza received was not includable in income and petitioners relied upon his judgment with respect to that decision petitioners provided their preparer with information about the receipt of social_security payments during but no part of it was reported on their tax_return even if it had been it would not have been taxable according to the amount of income the preparer reported on the return petitioners’ income_tax return did not include their social_security payments the dollar_figure settlement proceeds they received or the dollar_figure mr carranza’s attorney received discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner petitioners bear the burden of showing the settlement is not includable in income as respondent determined it is there is no dispute about the burden_of_proof or the shifting of same under sec_7491 respondent bears the burden_of_proof with respect to the increased deficiency and the increased accuracy-related_penalty see rule a respondent also bears the burden of production with respect to the sec_6662 accuracy-related_penalty see sec_7491 petitioners have stipulated that they received social_security payments during that were not included in their income on their return such payments have been held to be taxable and are includable in income in an amount determined under a statutory formula sec_86 b and c see eg green v commissioner tcmemo_2007_217 the remaining issues we consider are whether any portion of the settlement with spears is includable in petitioners’ income and whether they are liable for an accuracy-related_penalty with respect to any portion of a resulting understatement mr carranza became progressively unable to perform his duties at spears his physical problems began during and became progressively worse until his dismissal during he also suffered emotionally because of his physical problems and from humiliation experienced at spears mr carranza sued spears and alleged that he was disabled because of the medical conditions of vascular embolic disease hypertension hematoma in his left leg and glaucoma and that he had been suffering from these conditions since date in the complaint mr carranza sought judgment against spears for all medical_expenses general damages for emotional distress and mental suffering exemplary and punitive_damages and attorney’s fees mr carranza and spears settled the suit and entered into a settlement agreement laying out the basis for the settlement although mrs carranza testified that mr carranza’s settlement and recovery from spears were for physical injuries caused by his working conditions the settlement agreement unambiguously attributed the settlement to his personal injury in the form of emotional distress damages resulting from conduct that is the subject of tort or tort-like claims sec_104 as is pertinent to this case provides sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_104 makes it clear that for damages to be excluded from gross_income they must be received on account of personal physical injuries or physical sickness sec_104 also specifically provides that for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the circumstances in this case are somewhat convoluted because mr carranza received social_security_benefits because of physical disability he also sought california workers compensation and received a settlement for his physical disability with respect to his suit against spears however he did not seek damages for physical disability caused by his working conditions instead he sought damages for emotional distress and mental suffering likewise the settlement of the litigation with spears was for emotional distress damages in order for the spears settlement proceeds to qualify for a sec_104 exclusion petitioners must show that the underlying cause of action giving rise to the recovery was ‘based upon tort or tort type rights’ and the ‘damages were received on account of personal physical injuries or physical sickness ’ see 515_us_323 adjusted to comport with subsequent legislation quoting 504_us_229 there is no question about whether the damages were for tort or tort type rights the question we consider is whether the damages were for a physical injury when damages are paid under a settlement agreement courts generally first look to the express language of the agreement 430_f3d_1253 9th cir mr carranza’s agreement with spears expressly attributes the settlement to emotional distress and mental suffering moreover he did not allege in his complaint initiating the settled litigation that spears employees or work conditions had caused him physical injury there is some evidence in this record that could support a finding that his work conditions were a contributing factor to some of his physical problems but that was not the focus of the litigation and clearly not the purpose of the settlement see id pincite8 with such compelling and explicit language we cannot find otherwise accordingly we find that mr carranza’s settlement with spears was not for physical injury we now consider the portion of the settlement that petitioners are required to include in income the total settlement agreed to between mr carranza and spears was dollar_figure the dollar_figure constituted the entire monetary consideration provided to mr carranza as agreed to by the parties of that amount dollar_figure was paid directly to mr carranza for personal injury due to emotional distress and a form 1099-misc was issued to him for dollar_figure the remaining dollar_figure was paid directly to mr carranza’s attorney for his services and a form 1099-misc was issued to the attorney in that amount accordingly the parties intended by their settlement that the attorney be accountable for the dollar_figure respondent in the deficiency_notice and on the basis of the form 1099-misc initially included only dollar_figure in petitioners’ income for that adjustment along with the unreported social_security_benefits was the basis for the dollar_figure income_tax deficiency and the dollar_figure accuracy-related_penalty respondent by an answer and amended answer sought a total increase in the income_tax deficiency of dollar_figure and a total increase in the accuracy-related_penalty of dollar_figure those increases are attributable to inclusion of the dollar_figure in petitioners’ gross_income for until there had been differing treatment by courts with respect to the attorney’s fees portion of damage settlements and or litigation some courts treated the attorney’s fees portion as the taxpayer’s income even though paid directly to the attorney others treated the attorney’s fees portion as not includable in the taxpayer’s income in 543_us_426 the supreme court resolved those differences and held that the portion of the settlement paid to attorneys was income to the taxpayer under the anticipatory_assignment_of_income doctrine established in 281_us_111 2respondent also allowed petitioners an offsetting miscellaneous itemized_deduction for the dollar_figure attorney’s fees subject_to the 2-percent threshold and the alternative_minimum_tax limitations on certain deductions which are computational issues see sec_56 sec_67 the increased income_tax deficiency is based on both the inclusion of the dollar_figure paid directly to mr carranza’s attorney and the alternative_minimum_tax that is generated in part by the attorney’s fees itemized_deduction not being allowed for computation of the alternative_minimum_tax see eg 219_f3d_941 9th cir affg tcmemo_1998_395 the facts of this case reflect that mr carranza was entitled to the entire dollar_figure and that the dollar_figure paid directly to his attorney was money to which mr carranza was entitled under the settlement under these circumstances and because of the current state of the law petitioners are liable for the determined income_tax deficiency and an increased deficiency in income_tax based on the inclusion of the dollar_figure the deduction for attorney’s fees and the application of the alternative_minimum_tax provisions respondent also determined a 20-percent accuracy-related_penalty under sec_6662 on the entire underpayment_of_tax respondent determined that petitioners are liable for the penalty because they substantially understated their income_tax within the meaning of sec_6662 and d in order for the penalty to apply the understatement must exceed the greater of percent of the tax required to be shown on the income_tax return or dollar_figure sec_6662 petitioners’ income_tax return reported no zero income_tax_liability accordingly the understatement_of_tax decided in this case is substantial an accuracy-related_penalty is not imposed on any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 reliance on the advice of a tax professional may constitute reasonable_cause and good_faith if under all the facts and circumstances the reliance is reasonable and in good_faith 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to qualify for this exception a taxpayer must prove by a preponderance_of_the_evidence that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates p a v commissioner supra pincite petitioners who have no expertise in or understanding of the tax laws used and relied upon a professional preparer to prepare their income_tax return they had used the same preparer for prior years’ returns the preparer was called by respondent to testify at trial about the circumstances under which he prepared petitioners’ income_tax return considering mrs carranza’s testimony and that of the preparer we conclude that he was a competent professional with sufficient expertise to prepare petitioners’ tax_return we also conclude that the preparer had accurate and sufficient information from which to evaluate whether petitioners’ social_security_benefits and the spears settlement proceeds were includable in petitioners’ gross_income finally we conclude under the circumstances of this case that it was reasonable for petitioners to rely on their preparer the evidence shows that mr carranza was physically disabled and unable to work it also shows that he suffered anxiety and severe mental distress mr carranza received social_security_benefits because of his disability mrs carranza provided the preparer with mr carranza’s substantial medical records that reflected a pattern of illness and physical conditions that could have been related to his working conditions the preparer’s conclusion which was based upon the information petitioners provided was that mr carranza’s disability and hence the spears settlement were due to physical injury and that the settlement proceeds were excludable from gross_income under sec_104 the preparer reached this conclusion in view of a form 1099-misc reflecting miscellaneous income of dollar_figure we also note that mr carranza did not receive a form 1099-misc for the dollar_figure paid to the attorney as noted earlier in this opinion there is a reasonable amount of evidence that could support the conclusion that mr carranza’s physical condition injury was work related with respect to the social_security_benefits once the preparer concluded that the dollar_figure settlement mr carranza received was excluded from petitioners’ income the social_security_benefits would not have been includable in petitioners’ income although the preparer’s failure to report the benefits does not strictly follow usual reporting protocol it was reasonable for petitioners who were not versed in such matters to rely on the preparer’s judgment in the preparation of their income_tax return we therefore hold that petitioners are not liable for an accuracy-related_penalty under sec_6662 to reflect the foregoing decision will be entered under rule
